Citation Nr: 0803323	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  05-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from April 1982 to December 
1987.  

By rating action in January 2003, the RO denied, in part, 
service connection for bilateral defective hearing.  The 
veteran was notified of this decision and did not perfect a 
timely appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 decision by the RO 
which, in part, found that new and material evidence had not 
been submitted to reopen the claim of service connection for 
bilateral defective hearing.  A videoconference hearing 
before the undersigned member of the Board was held in 
December 2006.  In September 2007, the Board reopened the 
veteran's claim and remanded the appeal for additional 
development.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a hearing loss at 
present which is related to service.  


CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated 
by military service nor may sensorineural hearing loss be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
bilateral defective hearing, any questions as to the 
appropriate disability rating or the effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in February 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence showing that he had a 
disability at present, which was related to service; of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

The service medical records and all VA medical records 
identified by the veteran have been obtained and associated 
with the claims file.  The veteran was afforded a VA 
examination and testified at a videoconference hearing before 
the undersigned member of the Board in December 2006.  Based 
on a review of the claims file, the Board finds that there is 
no indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative had actual knowledge of the evidence that is 
required to be submitted in this case and, based on the 
veteran's contentions as well as the communications provided 
to the veteran and his representative by the VA, it is 
reasonable to expect that the veteran understood what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss is manifest to a compensable 
degree within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2007).  

Factual Background & Analysis

The veteran contends that his current hearing loss was caused 
by exposure to acoustic trauma in service.  However, he has 
presented no competent evidence to support his assertions.  
The veteran, as a layperson, is not competent to offer an 
opinion as to medical causation or etiology.  Epps v. Brown, 
9 Vet. App. 341 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  See also Franzen v. Brown, 9 Vet. App. 235 
(1996).  

The service medical records showed no complaints, treatment, 
abnormalities, or diagnosis referable to any hearing problems 
during service.  Audiological findings at the time of his 
entrance examination in March 1982 were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
15
LEFT
0
0
0
5
5

On a Report of Medical History for separation from service in 
October 1987, the veteran specifically denied any history of 
ear trouble or hearing loss, and no disease or defects of the 
ears were noted on physical examination.  Audiological 
findings at separation were as follows:  




HERTZ



500
1000
2000
3000
4000.
RIGHT
0
0
5
15
15
LEFT
0
5
0
10
10

On VA examination in November 2001, audiological findings 
were as follows: 




HERTZ



500
1000
2000
3000
4000.
RIGHT
15
20
20
45
35
LEFT
15
20
10
20
30

The examiner indicated that the veteran had bilateral 
sensorineural hearing loss (probably caused by noise 
exposure), with excellent speech discrimination, bilaterally.  

Subsequent VA audiological examinations in June 2002 and June 
2003 showed a change in the veteran's hearing acuity.  
Audiological findings on VA examination in June 2003, were as 
follows: 






HERTZ



500
1000
2000
3000
4000.
RIGHT
25
35
25
50
45
LEFT
20
35
25
35
40

Speech recognition ability was 92 percent in the right ear 
and 96 percent in the left ear.  The audiologist commented 
that the veteran had sloping normal to mild/moderate 
sensorineural hearing loss, bilaterally.  

At the direction of the Board remand in September 2007, the 
veteran was afforded a VA audiological examination in October 
2007 for the express purpose of determining the nature and 
etiology of his current hearing loss.  The audiologist 
indicated that the claims file was reviewed and provided a 
detailed description of the veteran's medical history.  He 
noted that the veteran had mild hearing loss in the left ear 
at 6,000 hertz at the time of service enlistment and at the 
time of his service separation examination, and that there 
had been no significant shift in the hearing thresholds 
during service.  He also noted that there had been a 
significant decrease in the veteran's hearing acuity on the 
VA audiological evaluation from 2001 to 2003, and a history 
of occupational noise exposure.  The audiologist opined, in 
essence, that the veteran's current hearing loss was not 
related to noise exposure in service, as there was no 
evidence of any significant change in the hearing thresholds 
during service or until 2001.  The Board finds the medical 
opinion persuasive as it was based on a longitudinal review 
of the entire record.  Moreover the veteran has presented no 
competent evidence to dispute that opinion.  

While the veteran is competent to relate that he experienced 
symptoms in service, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of 
any current claimed disability.  Savage, 10 Vet. App. at 495; 
see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 
2 Vet. App. at 494 (1992).  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  Based on the 
discussion above, the Board finds no basis for a favorable 
disposition of the veteran's claim.  


ORDER

Service connection for bilateral defective hearing is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


